Citation Nr: 1105731	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-18 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent otitis 
externa.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for irritable bowel 
syndrome, also claimed as bowel problems.

4.  Entitlement to an initial rating higher than 30 percent for 
endometriosis with hysterectomy.  

5.  Entitlement to an initial rating higher than 30 percent for 
depressive disorder.  

6.  Entitlement to an initial rating higher than 10 percent 
before January 23, 2009, and an initial rating higher than 20 
percent from January 23, 2009, for venous insufficiency and 
varicose veins with dependent edema of the right lower extremity.  

7.  Entitlement to an initial rating higher than 10 percent 
before January 23, 2009, and an initial rating higher than 20 
percent from January 23, 2009, for venous insufficiency and 
varicose veins with dependent edema of the left lower extremity.  

8.  Entitlement to an initial compensable rating before April 24, 
2008, and an initial rating higher than 10 percent from April 24, 
2008, for migraine headaches.  

9.  Entitlement to an initial rating higher than 10 percent for 
right lateral elbow epicondylitis.  

10.  Entitlement to an initial compensable rating for 
degenerative changes of the symphysis pubis.  

11.  Entitlement to an initial compensable rating for residuals 
of a fracture of the left  malleolus.  

12.  Entitlement to an initial compensable rating for acne 
vulgaris.  

13.  Entitlement to an initial compensable rating for anemia.   

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1987 to April 2007.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

While on appeal in rating decision in September 2008, the RO 
increased the rating for migraine headaches to 30 percent 
effective April 24, 2008.  In a rating decision in March 2009, 
the RO increased the rating for depressive disorder to 30 percent 
effective May 2007 and for venous insufficiency and varicose 
veins of the lower extremities, each extremity to 10 percent 
effective May 2007, and to 20 percent effective January 23, 2009.  
The Veteran continued her appeal for higher ratings.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  At that time, the Veteran submitted 
additional medical evidence and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 21.1304.  

The claim of service connection for acid reflux disease and for a 
total disability rating for compensation based on individual 
unemployability have been raised by the Veteran in October 2009 
and March 2010, respectively, and the claims are referred to 
the RO for appropriate action.  

The claims of service connection for recurrent otitis externa, 
hemorrhoids, and irritable bowel syndrome and the claims for 
increase for endometriosis with hysterectomy, migraine headaches, 
residual of a fracture of the left malleolus, acne vulgaris, and 
anemia are REMANDED to the RO via the Appeals Management Center 
in Washington, DC. 





FINDINGS OF FACT

1.  From the effective date of service connection, the depressive 
disorder to include complaints of anxiety reaction and sexual 
harassment is shown to be productive of a disability picture that 
equates to occupational and social impairment with reduced 
reliability and productivity; her disability picture is without 
evidence of occupational and social impairment with deficiencies 
in most areas due to such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic or depression 
affecting her ability to function independently and 
appropriately, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, and inability to 
establish and maintain effective relationships.

2.  Before January 23, 2009, venous insufficiency and varicose 
veins with dependent edema of the right lower extremity was 
manifested by intermittent edema and pain that are relieved by 
elevation of the extremity or compression hosiery; there was no 
persistent edema, incompletely relieved by elevation of the 
extremity.

3.  From January 23, 2009, venous insufficiency and varicose 
veins with dependent edema of the right lower extremity is 
manifested by persistent edema without stasis pigmentation or 
eczema.

4.  Before January 23, 2009, venous insufficiency and varicose 
veins with dependent edema of the left lower extremity was 
manifested by intermittent edema and pain that are relieved by 
elevation of the extremity or compression hosiery; there was no 
persistent edema, incompletely relieved by elevation of the 
extremity.

5.  From January 23, 2009, venous insufficiency and varicose 
veins with dependent edema of the left lower extremity is 
manifested by persistent edema without stasis pigmentation or 
eczema.


6.  The right lateral elbow epicondylitis is manifested by 
complaints of pain; objective findings of extension to 0 degrees, 
flexion to 120 degrees, and supination and pronation from 0 
degrees to 90 degrees; there is no X-ray evidence of arthritis.  

7.  The degenerative changes of the symphysis pubis are 
manifested by complaints of pain; objective findings of painful 
motion are contemplated in the assignment of a 10 percent rating 
for the service-connected degenerative joint disease of the right 
hip.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for depressive 
disorder, but not higher than 50 percent have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9435 (2010).  

2.  The criteria for an initial rating higher than 10 percent 
before January 23, 2009, and an initial rating higher than 20 
percent from January 23, 2009, for venous insufficiency and 
varicose veins with dependent edema of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2010).

3.  The criteria for an initial rating higher than 10 percent 
before January 23, 2009, and an initial rating higher than 20 
percent from January 23, 2009, for venous insufficiency and 
varicose veins with dependent edema of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (2010).

4.  The criteria for an initial rating higher than 10 percent for 
right lateral elbow epicondylitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5024, 5206, 5207, 5213 (2010).
5.  The criteria for an initial compensable rating for 
degenerative changes of the symphysis pubis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253, 5298 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following:  (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the claims for increase, where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, a claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claims for initial higher ratings, 
following the initial grants of service connection.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the RO did provide the Veteran with content-
complying VCAA notice on the claims for increase by letter in 
September 2008.  The Veteran was notified of the type of evidence 
needed to substantiate the claims for increase, namely, evidence 
to show that the disability was worse and the effect the 
disability had on employment.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtain private medical records on her 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre- adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (claim-specific notice, namely, a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment).


As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice the 
claims were readjudicated as evidenced by the statement of the 
case in April 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The 
RO has obtained the Veteran's service treatment records and VA 
records.  The Veteran herself submitted numerous private medical 
records to include those from Dr. K and Colonial Family Practice.  

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in January 2007 (pre-discharge) and 
in January 2009.  There is no evidence in the record dated 
subsequent to the VA examinations that shows a material change in 
the disabilities to warrant a reexamination.  38 C.F.R. § 
3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, no further assistance to the Veteran 
is required to comply with the duty to assist.









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

Depressive Disorder

Major depressive disorder is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9434.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of the 
term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).


Accordingly, the evidence considered in determining the level of 
impairment from depressive disorder under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in Diagnostic Code 9434.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).

The Veteran's depressive disorder to include complaints of 
anxiety reaction and sexual harassment has been rated as 30 
percent disabling under 38 C.F.R. § 4.130, , ever since service 
connection was established effective in May 2007.  The criteria 
for the next higher rating, 50 percent rating, are occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The criteria for the next higher rating, 70 percent rating, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  




The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The Board has considered the propriety of "staged ratings" for 
the depressive disorder over the period of time since service 
connection became effective in May 2007.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board concludes that the evidence 
shows the Veteran's mental disability approximates the criteria 
for an initial rating of 50 percent, but no higher for the entire 
period considered in the appeal.

The Veteran's claim of service connection for a psychiatric 
disorder was received prior to her discharge from service in 
April 2007.  She underwent a pre-discharge VA examination by a 
clinical psychologist in January 2007.  At that time, it was 
reported that she had a history of irritability and current 
symptoms of loss of interest in usual activities, poor 
concentration, loss of appetite, and depressed mood.  She was 
having difficulty sleeping, but her sleeping patterns had 
improved since the initiation of medication two years earlier.  
It was noted that she was being treated by a private 
psychiatrist.  On mental status examination, the Veteran was 
appropriately dressed in her military uniform, her speech was 
rambling and somewhat incoherent, her affect was blunted, and she 
had poor eye contact (although it was later noted that she made 
good eye contact during the evaluation).  


The Veteran declined to answer questions regarding current 
suicidal and homicidal ideation.  Her affect was guarded.  There 
was no evidence of any thought or perceptual disturbance.  Her 
fund of information and level of intelligence were estimated to 
be in the average range.  The diagnosis was depressive disorder 
and the GAF score was 60.  The examiner remarked that the Veteran 
was currently experiencing a mild level of impairment in social 
and occupational functioning.  

The Veteran was discharged from military service in April 2007.  
For some years prior to her discharge and continuing after 
discharge, the Veteran received mental health treatment to 
include prescribed medications through a private physician (Dr. 
K) for years and through the Life Skills Support Center (LSSC) of 
the military since 2002.  

Records from LSSC dated from February 2005 to January 2007 show 
that the Veteran was initially diagnosed in February 2005 with 
major depressive disorder, and assigned a GAF score of 50.  Over 
the months, the GAF score increased to 61, as the Veteran's anger 
was under better control.  In December 2005, the GAF score was 
65.  In March 2006, the GAF score was 61, where it remained until 
November 2006, when the GAF score was increased to 65, as the 
Veteran reported doing better, testing showed depressive symptoms 
in the mild range and anxiety symptoms in the moderate range.  
The last clinical record and termination note dated in January 
2007 indicated a GAF score of 70, as her symptoms decreased 
because her concerns had been directly related to issues within 
her workplace and her retirement was imminent.  

As for her private treatment during service, in a September 2008 
statement, the private physician, Dr. K, indicated that when he 
initially saw the Veteran in April 2005, she was depressed with 
early morning awakenings, poor concentration, irritability, and 
anxiety.  Treatment records from April 2005 to April 2007 show 
that the Veteran had problems in concentration, depression, and 
poor sleep.  Medication seemed to help with depression.  



The Veteran continued treatment every three months with Dr. K 
after discharge from service in April 2007, and after service 
treatment records show that she had problems with a family 
member.  It appeared that her medication was effective.  In June 
2008, Dr. K described the Veteran with a moderate major 
depressive disorder.  She was also monitored by a family 
physician at Colonial Family Practice, and the records indicate 
that she was still on medication and that the medications seemed 
to help.  In July 2009, the Veteran requested an increase in her 
medication and in October 2009 it was noted that she was doing 
much better on the increased dosage.      

On VA examination in January 2009, the Veteran stated her 
medication was helping somewhat, particularly with her anger 
problems.  She complained of difficulty with sleep, sleeping only 
three hours a night, a decreased energy level with feelings of 
tiredness and fatigue, a decreased appetite, and anxiety.  She 
also complained of anger, thoughts of violence, a depressed mood, 
anhedonia, poor socialization, and a decreased ability to engage 
in enjoyable hobbies.  She indicated that at times she stayed in 
bed all day.  She had never been hospitalized for psychiatric 
problems.  She had not been employed since her military 
retirement.  

On mental status examination, the Veteran was alert and oriented.  
Her thought process was linear.  Her affect was blunted and 
insight was demonstrated.  Spontaneous speech was fluent and 
grammatic.  Attention was intact.  Memory was intact.  She denied 
any auditory and visual hallucinations.  She denied suicidal and 
homicidal ideation, although she had a history of thoughts of 
suicide and of aggression.  The diagnosis was major depressive 
disorder, and the GAF score was 50.  The examiner remarked that 
the Veteran was endorsing moderate to severe impairment in 
functioning due to her depression, and that her current symptoms 
of depression would likely cause difficulty initiating and 
maintaining suitable employment.  She was competent to manage her 
own funds.  






The foregoing evidence shows that the Veteran's service-connected 
depressive disorder continued to require medication in the years 
following discharge from service.  She has been under treatment 
before and since her separation.  Although the Veteran was on 
medication, the Veteran still complained of continuing sleep 
difficulty, decreased energy, fatigue, poor appetite, anxiety, 
depressed mood, anhedonia, problems with anger and thoughts of 
violence, poor motivation to complete her activities of daily 
living, poor socialization, and difficulty engaging in enjoyable 
hobbies.  The Veteran was oriented and her attention and memory 
were intact.  There was no evidence of hallucinations or 
homicidal or suicidal ideation.  The only GAF score assigned 
during the post-service period was 50, which represent serious 
symptoms and serious impairment in social and occupational 
functioning.  Dr. K noted moderate impairment and the VA examiner 
noted moderate to severe impairment with difficulty in 
establishing and maintaining employment.  

Given the foregoing findings, the Board concludes that the 
severity of the Veteran's depressive disorder to include 
complaints of anxiety reaction and sexual harassment more nearly 
approximates the criteria for a 50 percent rating, and no higher, 
since the effective date of service connection in May 2007. 

Assignment of the next higher rating, 70 percent, however, is not 
warranted, due to the absence of evidence of severe occupational 
and social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that interfere 
with routine activities, illogical or obscure speech, near-
continuous panic or depression affecting her ability to function 
independently and appropriately, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, and 
inability to establish and maintain effective relationships.  

The private treatment records and reports of VA examinations do 
not describe the manifestations of the Veteran's depressive 
disorder as reflecting the symptoms that typify the criteria for 
a 70 percent rating.  


The Veteran was noted to be likely to have difficulty in 
initiating and maintaining employment, but not that she would be 
unable to establish and maintain work relationships.  Despite her 
poor socialization and despite staying in bed all day at times 
due to poor motivation for accomplishing activities of daily 
living, she was competent to manage her own funds and her memory 
was intact.  There did not seem to be any speech impairments and 
she demonstrated insight into her condition.  In the Board's 
judgment, such a disability picture does not more nearly 
approximate the criteria for a 70 percent rating.  Although the 
Veteran is competent to state that her disability is worse than 
reflected by the current rating, the reports of healthcare 
professionals are more probative than the Veteran's own 
characterization of the level of severity of her mental disorder.  
For these reasons, the preponderance of the evidence is against a 
rating higher than 50 percent, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Venous Insufficiency and Varicose Veins of the Lower Extremities

The Veteran contends that higher ratings are warranted for venous 
insufficiency and varicose veins with dependent edema of the 
lower extremities.  

Venous insufficiency and varicose veins of each leg are evaluated 
under 38 C.F.R. § 4.104, Diagnostic Codes 7114-7120, as follows: 
10 percent from the effective date of service connection in May 
2007, and 20 percent from January 23, 2009.

Under Diagnostic Code 7114, for arteriosclerosis obliterans, a 20 
percent rating is warranted when there is claudication (limping) 
on walking more than 100 yards, and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less.  A 40 percent rating is 
warranted when there is claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  





Under Diagnostic Code 7120, for varicose veins, a 10 percent 
rating is warranted when there is intermittent edema of an 
extremity or aching and fatigue in leg after prolonged standing 
or walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is warranted when there 
is persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted when there is 
persistent edema and stasis pigmentation or eczema, without or 
without intermittent ulceration.  

The Board finds that evaluation of the Veteran's condition is 
more appropriate under Diagnostic Code 7120, which is the most 
relevant code that addresses her current diagnosis and 
symptomatology, rather than Diagnostic Code 7114.  It is noted 
that the assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the record does not disclose a diagnosis of 
arteriosclerosis obliterans.  The Veteran's venous insufficiency 
and varicose veins is a vascular condition that is related to the 
veins of the lower extremities and not to the arteries in the 
legs.  The specific manifestations of her condition, that is, the 
documented edema and skin discolorations, as discussed below, are 
fully contemplated in the criteria of Diagnostic Code 7120, which 
provides for evaluations for a venous condition.  Therefore, the 
Board determines that Diagnostic Code 7120, and not any other 
diagnostic code, most accurately describes her disability 
picture.








The pertinent evidence includes reports of VA examinations in 
January 2007 and in January 2009, as well as VA and private 
treatment records.  

The Period before January 23, 2009

For this period, each of the lower extremities was assigned a 10 
percent rating.  In order to meet the criteria for the next 
higher rating, 20 percent, the evidence must show venous 
insufficiency and varicose veins with persistent edema, 
incompletely relieved by elevation of the legs with or without 
beginning stasis pigmentation or eczema.

The evidence shows that during her last years of service the 
Veteran complained of pain, edema, and bruising in the lower 
extremities.  The service treatment records in August 2005 show 
intermittent leg swelling and a prescription for support 
stockings was written in December 2005.  Private treatment 
records document edema and varicose veins in January 2006.  
Thigh-high stockings were ordered.  The records do not document 
persistent edema that was incompletely relieved by elevation of 
the legs.  

Before her discharge from service in April 2007, the Veteran 
underwent a VA examination in January 2007.  At that time, she 
gave a history of burning and pain in her legs in 2000 and 
bruising starting in 2004.  Reportedly, testing did not reveal a 
clot and she was advised to wear compression stockings and to 
elevate her legs as much as possible.  She related that she had 
followed the advice and used compression stockings on a regular 
basis and she elevated her legs.  Her treatments also included 
the use of hydrochlorothiazide.  On examination, the peripheral 
pulses were 2+ and there was 1+ edema of the lower legs and 
ankles.  The diagnosis was dependent edema.  The examiner 
remarked that there was no clinical or objective evidence to 
support a diagnosis of deep vein thrombosis, based on the absence 
of a clot in an ultrasound.  In an addendum in July 2007, the VA 
examiner amended the diagnosis to reflect that the Veteran had 
venous insufficiency.  



The Veteran was discharged from service in April 2007.  After 
service, she was treated by VA and private health-care providers.  
Records from Colonial Family Practice show that in December 2007 
the Veteran complained of bruising on her legs because of 
walking.  The pain eased when she sat or relaxed.  She was noted 
to have compression hose.  The diagnosis was venous insufficiency 
and varicose veins.  A venous study was done in January 2008, 
after which the Veteran was diagnosed with varicose veins.  In 
January 2008, the Veteran complained of lower extremity pain and 
swelling.  In March 3008, she had a collapsed vein in the right 
leg.  Private records also show that she ordered additional 
compression stockings in March 2008.  

VA records in 2008 document venous insufficiency.  In May 2008, 
on physical examination, there was no edema or cyanosis of the 
extremities.  The diagnosis was chronic venous stasis - continue 
TED (thrombo-embolism deterrent) hose.  In December 2008, on 
evaluation of the lower extremities, there was no edema and the 
distal pulses were 2+ bilaterally.  The impression was chronic 
venous stasis - TED hose.  Later in December 2008, it was noted 
that the Veteran was wearing stockings, but was measured for 
thigh-high compression stockings.  

Based on the above, the criteria for an initial 20 percent rating 
for the period before January 23, 2009, had not been met for 
either leg.  Clearly, the Veteran had a venous condition in the 
lower extremities for which she was first prescribed compression 
hose during service.  After service, she was diagnosed with 
varicose veins, confirmed by the LEV study in January 2008.  
Nevertheless, the medical records during this period do not show 
persistent edema of the lower extremities.  On two occasions in 
2008 when an evaluation of the lower extremities was made by VA, 
there was no edema.  Further, there is no objective demonstration 
that what edema the Veteran did have was incompletely relieved by 
elevation.  It was noted in December 2007 that her lower 
extremity pain eased when she sat.  In short, the record reflects 
that her condition is manifested by intermittent edema and pain 
that were relieved by elevation of the extremity or compression 
hosiery.  There was no showing of persistent edema, incompletely 
relieved by elevation of either extremity.


Therefore, the Board does not find that the Veteran met the 
criteria for an initial rating higher than 10 percent for either 
lower extremity in the absence persistent edema that was relieved 
incompletely by elevation of the legs. 

From January 23, 2009

For this period, each lower extremity is assigned a 20 percent 
rating.  In order to satisfy the criteria for the next higher 
rating, 40 percent, the evidence must demonstrate that there is 
persistent edema and stasis pigmentation or eczema with or 
without intermittent ulceration.

The evidence shows on VA examination on January 23, 2009, the 
Veteran reported that she had had vein stripping in the right 
leg, and that elevation of the extremities helped with the 
swelling, but that the swelling did not go away entirely.  She 
related that her thigh-high support hose was helpful.  On 
examination, there were multiple macular linear discolorations of 
the upper and lower portions of the lower extremities.  There was 
1 to 2+ edema.  There was no pitting edema.  The pedal pulses 
were intact.  There were no large, ropey, distended varicose 
veins.  There were very small discolorations.  The examiner 
commented that the varicose veins were likely the cause of venous 
insufficiency with resulting edema.  

Subsequently, private medical records from Colonial Family 
Practice showed treatment for a variety of ailments.  In July 
2009, the Veteran had pain in her legs.  There is no 
documentation of stasis pigmentation or eczema.  At the time of 
her hearing in March 2010, she testified that she had had 
surgeries in November 2008 and March 2009 to improve her 
condition.  She related that her lower extremities still swelled.  
She indicated that when she ran errands, she could not be out too 
long before she noticed pain in her legs, and that she wore 
thigh-high stockings. 






Given the foregoing, there is not sufficient evidence to show 
that the Veteran meets the criteria for an initial 40 percent 
rating from January 23, 2009, for the venous insufficiency and 
varicose vein condition for each leg.  While the Veteran was 
noted on VA examination to have edema, likely persistent because 
she had to wear thigh-high stockings, there is no documentation 
of stasis pigmentation or eczema.  The only discolorations on the 
legs were in relation to the very small, linear discolorations of 
the varicose veins.  The Veteran did not have any large, 
distended varicose veins, and there were no signs of stasis 
pigmentation or eczema.  

Therefore, the Board does not find that the Veteran met the 
criteria for an initial rating higher than 20 percent for either 
lower extremity in the absence persistent edema and stasis 
pigmentation or eczema.  

Conclusion

Consideration has been given to "staged ratings" for the venous 
insufficiency and varicose veins with dependent edema of the 
lower extremities over the entire period covered in the appeal, 
that is, from the effective date of service connection in May 
2007 until the present.  The Board concludes that clinical 
findings have demonstrated that the Veteran's condition for each 
lower extremity is properly rated as 10 percent disabling before 
January 23, 2009, and 20 percent disabling from January 23, 2009.

As the preponderance of the evidence is against the assignment of 
higher initial ratings, the benefit-of- the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Right Lateral Elbow Epicondylitis

In the rating decision in September 2007, the RO granted service 
connection for right lateral elbow epicondylitis and assigned a 
10 percent rating, effective in May 2007 under Diagnostic Code 
5024.  


When an unlisted condition is encountered, it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under Diagnostic Code 5024, for tenosynovitis, the disability 
shall be rated based on limitation of motion of the affected 
part, as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

The limitation of motion of the elbow is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207, and 5213. 

Normal or full range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I.  Also, normal or full range of motion of the forearm is from 0 
degrees to 80 degrees of pronation and from 0 degrees to 85 
degrees of supination.  38 C.F.R. § 4.71, Plate I.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  



It is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under Diagnostic Code 5206, for limitation of flexion of the 
forearm, flexion limited to 100 degrees warrants a 10 percent 
rating and flexion limited to 90 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5206, for limitation of extension of the 
forearm, extension limited to 60 degrees warrants a 10 percent 
rating and extension limited to 75 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5213, for impairment of supination or 
pronation, limitation of supination to 30 degrees or less 
warrants a 10 percent rating, and limitation of pronation with 
motion lost beyond the last quarter arch where the hand does not 
approach full pronation warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.

The record shows that the Veteran underwent two VA examinations.  
In January 2007, the Veteran complained of pain in the right 
elbow with flare-ups every day, and indicated that she took pain 
medication.  On examination, the range of motion of the right 
elbow was extension to 0 degrees with pain, flexion to 120 
degrees with pain, and supination and pronation from 0 degrees to 
90 degrees with pain.  The range of motion was not additionally 
limited following repetitive use.  On VA examination in January 
2009, the Veteran's complaints were similar to her complaints in 
January 2007 to include severe pain such that she was unable to 
lift or carry anything.  The ranges of motion of the right elbow 
in extension, flexion, supination, and pronation were normal with 
end-of-range pain noted on all movements.  

The range of motion was not additionally limited following 
repetitive use.  There was tenderness to palpation over the right 
lateral epicondyle.  X-rays of the right elbow showed no 
abnormality.  The findings were consistent with VA and private 
records. 

As shown on the VA examinations, the range of motion of the right 
elbow does not support a 20 percent rating under either 
Diagnostic Code 5206, 5207, or 5213. Flexion was to 120 degrees, 
not limited to 90 degrees, and the criteria for a 20 percent 
rating under Diagnostic Code 5206 are not met.  Extension was to 
0 degrees or normal, not limited to 75 degrees, and the criteria 
for a 20 percent rating under Diagnostic Code 5207 are not met.  
Supination and pronation were from 0 degrees to 90 degrees, that 
is, movement was not lost be beyond the last quarter of the arc, 
where the hand does not approach full pronation.  Therefore, 
based on the rating criteria, a 20 percent rating for the right 
elbow disability under either Diagnostic Code 5206, 5207, or 5213 
is not supported by the objective evidence.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, relating to functional loss due to pain, weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the record does not indicate that the Veteran has such disabling 
pain or functional impairment resulting from her right elbow 
disability to warrant a 20 percent rating under the applicable 
limitation-of-motion Diagnostic Codes.  The VA examiner commented 
specifically in regard to DeLuca considerations, noting that 
there was pain with range of motion, particularly at the end of 
the range, and that there were no additional limitations upon 
repetition.  There is no objective evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that there is limited motion, warranting 
a 20 percent rating under Diagnostic Codes 5206, 5207, and 5213.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).





With respect to potential application of other criteria, there is 
no evidence of ankylosis, flail joint fracture, or impairment of 
the radius or the ulna and Diagnostic Codes 5205, 5209, 5210, 
5211, and 5212 do not apply.  In light of the above, the Board 
finds that there is no Diagnostic Code that provides a basis for 
assigning a higher rating for the right elbow disability.  The 
Board concludes that the preponderance of the evidence is against 
the claim for an initial rating higher than 10 percent for right 
lateral elbow epicondylitis.  

The Board has given consideration to the propriety of "staged 
ratings" for the right elbow disability over the period of time 
since service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999).  And the Board concludes that the evidence 
does not show that the right elbow disability meets the criteria 
for a 20 percent rating since the effective date of service 
connection in May 2007.

As the preponderance of evidence against the aforementioned 
claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b).

Degenerative Changes of the Symphysis Pubis

In the rating decision in September 2007, the RO granted service 
connection for degenerative changes of the symphysis pubis and 
assigned a noncompensable rating, effective in May 2007 under 
Diagnostic Code 5298.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Under Diagnostic Code 5298, a noncompensable rating is assigned 
for coccyx removal without painful residuals, and a 10 percent 
rating is assigned for partial or complete coccyx removal with 
painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298.




Further, degenerative or traumatic arthritis, established by X-
ray findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

In this case, X-rays indicate degenerative changes of the 
symphysis pubis, which is not a joint, but the affected joint in 
close proximity is the hip.  The criteria for limitation of 
motion of the hip and thigh are found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252, and 5253.

Normal or full range of motion of the hip is from zero degrees of 
extension to 125 degrees of flexion, and from zero degrees to 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 apply.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5251, for limitation of extension of the 
hip, extension limited to 5 degrees warrants a maximum 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, for limitation of flexion of the hip, 
flexion limited to 45 degrees warrants a 10 percent rating and 
flexion limited to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, for thigh impairment, a 10 percent 
rating is warranted for limitation of rotation of the affected 
leg, where the individual cannot toe-out more than 15 degrees; a 
20 percent rating is warranted where there is limitation of 
adduction such that legs cannot be crossed; and a 30 percent 
rating is assigned where there is limitation of abduction such 
that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  

In the rating decision in September 2007, the RO also granted 
service connection for degenerative joint disease of the right 
hip and assigned a 10 percent rating for the disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5252, effective in May in 2007.  
Therefore, in evaluating the degenerative changes of the 
symphysis pubis, the Board must be careful not to violate the 
rule against pyramiding, that is, the provision of 38 C.F.R. § 
4.14, which states that the evaluation of the same disability or 
the same manifestation of a disability under different diagnostic 
codes is to be avoided; see also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that the critical element in the 
assignment of separate ratings under diagnostic codes is that 
none of the symptomatology is duplicative or overlapping)).  

On VA examination in January 2007, the Veteran complained of hip 
pain with increased activity.  X-rays showed minimal changes at 
the symphysis pubis, indicating prior childbirth.  The diagnosis 
was no objective data to support a diagnosis of degenerative 
changes of the symphysis pubis. In an addendum report, the 
examiner confirmed that there was no left hip diagnosis.  

After service, the Veteran complained of continuing pain.  In a 
statement in September 2008, she asserted that she still had 
pain, which was relieved somewhat with the use of a cane.  In 
March 2010, she testified that she experienced sharp pain with 
certain movements on the right side.  The record discloses no 
specific post-service medical treatment for symphysis pubis, 
except for the fact that she took pain medication to relieve pain 
in a number of service-connected joints to include the cervical 
and thoracolumbar segments of the spine, the right elbow, the 
right hip, the knees, and left foot.  


As indicated in the medical record and the Veteran's statements, 
the only symptom that can be attributed to symphysis pubis is 
pain on the right side, particularly with motion.  As noted, 
since May 2007 service connection for right hip degenerative 
joint disease has been in effect, and the evaluation of 10 
percent for that disability incorporates painful limitation of 
motion of the hip joint.  Thus, to evaluate pain with motion on 
the right side in relation to the symphysis pubis would, in 
effect, be rating the same symptoms (i.e., painful limitation of 
motion), albeit for two different disabilities (i.e., 
degenerative changes of the symphysis pubis and degenerative 
joint disease of the right hip) that are located in close 
proximity with each other.  It is the Board's judgment that such 
evaluation would contravene 38 C.F.R. § 4.14, stating that the 
evaluation of the same manifestation under different diagnoses is 
to be avoided.  Assignment of a separate compensable rating for 
the symphysis pubis on the basis of painful motion would overlap 
with the symptoms of painful motion for which service connection 
and a 10 percent rating have already been established in regard 
to the right hip degenerative joint disease.  Accordingly, a 
separate compensable rating for the right-sided pain with motion 
in relation to the symphysis pubis is not permitted.  

No other Diagnostic Code is shown to be applicable based on the 
nature of the symptoms complained of by the Veteran and 
documented in the medical evidence of record.  While the RO has 
evaluated the symphysis pubis condition by analogy to removal of 
the coccyx under Diagnostic Code 5298, as previously discussed, 
any painful motion has been contemplated in the rating for 
degenerative joint disease of the right hip.  Therefore, the 
Veteran has not met the criteria for a compensable rating for the 
symphysis pubis for the period considered in this appeal.

Consequently, in light of the above, the Board finds that there 
is no diagnostic code that provides a basis for assigning a 
compensable rating for the symphysis pubis.  The Board concludes 
that the preponderance of the evidence is against the claim for 
an initial compensable rating for degenerative changes of the 
symphysis pubis.  




The Board has considered "staged ratings" for the degenerative 
changes of the symphysis pubis over the period of time since 
service connection became effective.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board concludes that the evidence does 
not show that the Veteran's degenerative changes of the symphysis 
pubis meet the criteria for a compensable rating since the 
effective date of service connection in May 2007.

As there is a preponderance of evidence against the 
aforementioned claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate, and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the 
levels and symptomatology of the Veteran's disabilities with 
regard to her mental disorder, venous insufficiency and varicose 
veins condition, right elbow disability, and degenerative changes 
of the symphysis pubis.  


That is, the symptoms of her disabilities are contemplated by the 
Rating Schedule, under the Diagnostic Codes.  In other words, the 
Veteran does not experience any symptomatology not already 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are, therefore, adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 50 percent for depressive disorder to 
include complaints of anxiety reaction and sexual harassment is 
granted, subject to the law and regulations, governing the award 
of monetary benefits. 

An initial rating higher than 10 percent before January 23, 2009, 
and an initial rating higher than 20 percent from January 23, 
2009, for venous insufficiency and varicose veins with dependent 
edema of the right lower extremity is denied.  

An initial rating higher than 10 percent before January 23, 2009, 
and an initial rating higher than 20 percent from January 23, 
2009, for venous insufficiency and varicose veins with dependent 
edema of the left lower extremity is denied.  

An initial rating higher than 10 percent for right lateral elbow 
epicondylitis is denied.  

An initial compensable rating for degenerative changes of the 
symphysis pubis is denied.  








REMAND

On the claim of service connection for recurrent otitis externa, 
in March 2010, the Veteran testified that she first began 
experiencing ear problems in 2001.  Service treatment records 
show that the Veteran was diagnosed with eustachian tube 
dysfunction and sinus congestion in July 1996.  She was diagnosed 
on multiple occasions with otitis externa between June 2002 and 
April 2003, when it was reported that the problem had resolved.  
In June 2003, she complained of intermittent right ear pain, but 
an ear examination was normal.  In August 2003, she had similar 
complaints, and positive findings resulted in a diagnosis of 
eustachian tube dysfunction.  She also saw a private physician, 
Dr. A from the Sumter Asthma & Allergy Clinic, who noted in May 
2005 that she had otalgia, the source of which was unclear, and 
that some eustachian tube complaints could be related to chronic 
sinus disease.  Service records from 2005 through January 2007 
note earache, eustachian tube dysfunction, and otitis externa on 
a problem list.  She separated from service in April 2007.  Just 
prior to discharge, the Veteran underwent various VA examinations 
in January 2007 and March 2007, but none of the examinations 
addressed any ear disease.  

In records dated in September 2007 and in May 2008, Dr. A from 
the Sumter Asthma & Allergy Center noted that the Veteran had 
rhinitis with eustachian tube dysfunction.  Other private 
treatment records, such as those from Sumter Ear, Nose, Throat & 
FPS and the Colonial Family Practice, show that in November 2007, 
there was a report of chronic ear pain and that in November 2008, 
April 2009, and July 2009, there were diagnoses of eustachian 
tube dysfunction.  

In light of the foregoing, additional evidentiary development is 
warranted, in the form of a VA examination.  






On the claims of service connection of hemorrhoids and for 
irritable bowel syndrome, also claimed as bowel problems, in n a 
rating decision in October 2008, the RO denied service connection 
for hemorrhoids and for irritable bowel syndrome.  In a statement 
in October 2009, the Veteran expressed disagreement with the RO's 
decision.  When there has been adjudication by the RO and a 
timely notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the Veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

On the claim for increase for endometriosis with hysterectomy, in 
March 2010, the Veteran testified that she experienced bleeding 
and sharp pains, which she associated with the hysterectomy.  In 
October 2007, the Veteran's private gynecologists noted that the 
Veteran had an ovarian cyst.  As the record is insufficient to 
evaluate the disability, another VA examination is needed.

On the claim for increase for migraine headaches, in March 2010, 
the Veteran testified that she experienced severe headaches three 
times a week, which were frequently incapacitating.  On VA 
examination in May 2008, the Veteran described headaches every 
two days, accompanied by nausea, photophobia, phonophobia, and 
possibly vomiting. As the reports of examination are insufficient 
to evaluate the migraine headaches, another VA examination is 
needed.  

On the claim for increase for residuals of a fracture of the left 
malleolus, in March 2010, the Veteran testified that she wore 
special shoes with arch supports and that she was unable to wear 
heels or to walk or to stand for a prolonged period of time 
because of pain.  She indicated that she had arthritis in her 
left foot.  Private medical records in August 2008 and September 
2008 show complaints of bilateral foot pain, left worse than 
right.  X-rays and an MRI at that time revealed mild hypertrophic 
changes at the first metatarsal phalangeal joint.  When the 
Veteran underwent a VA examination in January 2009, she reported 
dull pain in the foot that was localized around the heel with 
some radiation to the forefoot.  X-rays of the feet at that time 
revealed no abnormalities, and the examiner diagnosed bilateral 
acquired pes planus that was unrelated to the service-connected 
fracture.  

The examiner, however, did not comment on the earlier private 
medical reports that indicated positive findings with regard to 
the left foot or comment on whether hypertrophic changes within 
the foot were related to the service-connected injury.  As the 
examiner did not account for significant facts in this case, 
another VA examination is needed.  

On the claim for increase for acne vulgaris, in March 2010, the 
Veteran testified that her skin problem involved other areas of 
the body.  The reports of VA examinations in 2007 and in 2009 are 
insufficient to evaluate the Veteran's acne vulgaris, another VA 
examination is needed.  

On claim for increase for anemia, in March 2010, the Veteran 
testified that she took iron supplements daily and that her 
energy level was still off.  Given the Veteran's testimony about 
her energy level and the post-service medical findings of 
decreasing hemoglobin levels, the evidence suggests a material 
change in her condition to warrant another examination.  
38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA ear 
examination to determine:

a).  Whether the Veteran has recurrent 
otitis externa and, if so, whether the 
recurrent otitis externa represents a 
progression of the in-service 
documentation of otitis externa between 
June 2002 and April 2003, otalgia in 2005, 
or eustachian tube dysfunction from 2003 
to 2005; or,

b).  Recurrent otitis externa is caused by 
or permanently made worse by service-
connected allergic rhinitis.


The Veteran's file should be made 
available to the examiner for review. 

2.  Afford the Veteran a VA gynecological 
examination to determine the severity of 
the service-connected endometriosis with 
hysterectomy.  

The examiner is asked to comment on 
whether there is pelvic pain or heavy or 
irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms. 

The Veteran's file should be made 
available to the examiner for review.  

3.  Afford the Veteran a VA neurological 
examination to determine the current 
severity of migraine headaches.  The 
examiner is asked to describe the 
frequency of the headaches and whether the 
headaches are characteristically 
prostrating. 

The Veteran's file should be made 
available to the examiner for review.  

4.  Afford the Veteran a VA orthopedic 
examination to determine the current 
severity of the service-connected 
residuals of a fracture of the left 
malleolus.  






The examiner is asked to describe the 
symptoms related to the service-connected 
residuals of a fracture the left 
malleolus, and to comment on whether any 
other findings on examination such as 
metatarsal phalangeal joint hypertrophic 
changes are related to the service-
connected disability.

The Veteran's file should be made 
available to the examiner for review. 

5.  Afford the Veteran a VA dermatological 
examination to determine the current 
severity of the service-connected acne 
vulgaris.  

The examiner is asked to determine:

a).  What is the predominant feature 
of acne vulgaris, that is, either 
superficial and deep acne or acne 
scarring.  

b).  If the predominant feature of 
acne vulgaris is superficial and deep 
acne, describe whether the acne is 
deep (i.e., deep inflamed nodules and 
pus-filled cysts) or superficial 
(i.e., comedones papules, pustules, 
superficial cysts), and if deep, 
whether it affects 40 percent or more 
of the face and neck; or deep acne 
other than on the face and neck. 

c).  If the predominant feature of 
acne vulgaris is facial and neck acne 
scarring as opposed to inflamed 
nodules and pus-filled cysts, then 
determine:

Whether there is evidence of one or 
more of the following characteristics 
of disfigurement: 

(1) a scar 5 or more inches (13 
or more cm.) in length; (2) 
scar at least one-quarter inch 
(0.6 cm.) wide at widest part; 
(3) surface contour of scar 
elevated or depressed on 
palpation; (4) scar adherent to 
underlying tissue; (5) skin 
hypo- or hyper-pigmented in an 
area exceeding 6 square inches 
(39 square cm.); (6) skin 
texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) 
in an area exceeding 6 square 
inches (39 square cm.); (7) 
underlying soft tissue missing 
in an area exceeding 6 square 
inches (39 square cm.); and (8) 
skin indurate and inflexible in 
an area exceeding 6 square 
inches (39 square cm.).

d).  If there is acne scarring other 
than on the face and neck, describe 
whether the scarring is associated 
with underlying soft tissue damage; 
whether the scarring causes any 
functional limitation of the part 
affected, whether the scarring causes 
frequent loss of covering of skin 
over the scar, or whether the 
scarring is painful on examination. 

The Veteran's file should be made 
available to the examiner for review. 



6.  Afford the Veteran a VA examination to 
determine the current severity of the 
service-connected anemia.  

The examination must include testing for 
hemoglobin.  If hemoglobin is 10gm/100ml or 
less, describe whether there is evidence of 
weakness, easy fatigability or headaches, 
lightheadedness, shortness of breath, 
dyspnea on mild exertion, syncope, and any 
cardiac involvement such as cardiomegaly 
and tachycardia.   

The Veteran's file should be made available 
to the examiner for review.

7.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

8.  Furnish the Veteran a statement of the 
case on the claims of service connection 
for hemorrhoids and for irritable bowel 
syndrome (also claimed as bowel problems).  
In order to perfect an appeal of the claims 
to the Board, the Veteran must still timely 
file a substantive appeal after issuance of 
the statement of the case.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2-2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


